                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                PORTLAND DIVISION

BRETT LLOYD,                                                Case No. 3:17-cv-00582-AA
                                                            OPINION AND ORDER
             Plaintiff,

      vs.

JOHN GERHARD, JEFFREY WARNER,
ANNALISA BALL, CITY OF
BEAVERTON, a municipal corporation of
the State of Oregon,

             Defendants.


AIKEN, District Judge:

      Now before the Court is defendant Annalisa Ball's Motion for Attorney Fees

(doc. 88). Defendant moves for an award of attorney fees in the amount of $13,760

and costs in the amount of $699.22. For the reasons that follow, defendant's Motion

for Attorney Fees is GRANTED.

                                   BACKGROUND

      In April 2017, plaintiff sued defendant alleging that defendant provided false

information to police officers during an investigation of plaintiff for forgery and theft.




Page 1 - OPINION AND ORDER
That case was ultimately dismissed in 2015 because plaintiff was convicted and

sentenced to prison for 25 years on separate charges. In the present action, plaintiff

amended his complaint twice and finally served defendant in June 2018. In response,

defendant filed a Special Motion to Strike (doc. 53) under Or. Rev. Stat. § 31.150 et

seq, Oregon's anti-Strategic Lawsuits Against Public Participation statute ("anti-

SLAPP"). In January 2019, Magistrate Judge Kasubhai issued his Findings and

Recommendation ("F&R'') (doc. 79), which recommended granting the Special Motion

to Strike and awarding defendant reasonable attorney fees. On March 31, 2019, this

Court adopted the F&R in its entirety and dismissed the case. (doc. 85.) Defendant

now moves for an award of attorney fees and costs pursuant to the previous order.

Plaintiff has filed no response in opposition to this motion.

                                    DISCUSSION

      Oregon law governs the award of attorney fees in this case. Northan v. Rule,

637 F.3d 937, 938 (9th Cir. 2011). ("State laws awarding attorneys' fees are generally

considered to be substantive laws under the Erie doctrine ... "). The relevant state law

governing this case is Oregon's anti-SLAPP statute, Or. Rev. Stat. § 31.150. Under

Or. Rev. Stat. § 31.152(3), "[a] defendant who prevails on a special motion to strike

made under ORS 31.150 shall be awarded reasonable attorney fees and costs."

Defendant prevailed on her motion; therefore, attorney fees and costs are mandatory.

       Next, the Court analyzes the reasonableness of the attorney fees and costs.

"In determining a reasonable attorney fee award under Or. Rev. Stat.§ 31.152(3), the

trial court must consider factors enumerated in Or. Rev. Stat. § 20.075." Biggar v.




Page 2 - OPINION AND ORDER
Oregon Bd. of Optometry, 2018 WL 2244704, at *1-2 (D. Or. May 16, 2018) (citing

Robinson v. DeFazio, 286 Or. App. 789 (2017)). Or. Rev. Stat.§ 20.075 requires a two-

part inquiry.

      First, the Court must consider:

      (a) The conduct of the parties in the transactions or occurrences that
      gave rise to the litigation, including any conduct of a party that was
      reckless, willful, malicious, in bad faith or illegal.
      (b) The objective reasonableness of the claims and defenses asserted by
      the parties.
      (c) The extent to which an award of an attorney fee in the case would
      deter others from asserting good faith claims or defenses in similar
      cases.
      (d) The extent to which an award of an attorney fee in the case would
      deter others from asserting meritless claims and defenses.
      (e) The objective reasonableness of the parties and the diligence of the
      parties and their attorneys during the proceedings.
      (f) The objective reasonableness of the parties and the diligence of the
      parties in pursuing settlement of the dispute.
      (g) The amount that the court has awarded as a prevailing party fee
      under ORS 20.190.
      (h) Such other factors as the court may consider appropriate under the
      circumstances of the case.

Or. Rev. Stat.§ 20.075(1). Second, the Court must consider:

      (a) The time and labor required in the proceeding, the novelty and
      difficulty of the questions involved in the proceeding and the skill
      needed to properly perform the legal services.
      (b) The likelihood, if apparent to the client, that the acceptance of the
      particular employment by the attorney would preclude the attorney
      from taking other cases.
      (c) The fee customarily charged in the locality for similar legal services.
      (d) The amount involved in the controversy and the results obtained.
      (e) The time limitations imposed by the client or the circumstances of
      the case.
      (f) The nature and length of the attorney's professional relationship with
      the client.
      (g) The experience, reputation and ability of the attorney performing the
      services.
      (h) Whether the fee of the attorney is fixed or contingent.



Page 3 - OPINION AND ORDER ·
Or. Rev. Stat. § 20.075(2). When analyzing the factors, a "court should 'includ[e] in

its order a brief description or citation to the factor or factors on which it relies."'

O'Connor v. County of Clackamas Eyeglasses, 2016 WL 3063869, at *2 (D. Or. May

31, 2016) (citing McCarthy v. Or. Freeze Dry, Inc., 327 Or. 185, 190-91 (1998)).

However, the Court "'ordinarily has no obligation to make findings on statutory

criteria that play no role in the court's decision."' Id. (citing Frakes v. Nay, 254 Or.

App. 236, 255 (2012)).

      "Under [Or. Rev. Stat. §] 20.075(2), factor (a) generally relates to the

reasonableness of the number of hours expended by counsel for the prevailing party,

factors (c) and (g) generally relate to the reasonableness of the hourly rates charged,

and factor (d) generally informs whether an upward or downward adjustment might

be appropriate." Id. These factors are similar to the "lodestar" method for calculating

reasonable attorney fees. Id. at 3. "The lodestar method yields a presumptively

reasonable fee, subject to either upward or downward adjustment as appropriate."

Id. at 3 (citing Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010)). Oregon

courts have accepted and applied the lodestar method to Oregon statutes including

ORS. 20.075. See Strawn v. Farmers Ins. Co. of Or., 353 Or. 210, 221 (2013) ("The

lodestar approach that the parties have used is at least a permissible one under the

statutes involved," including Or. Rev. Stat. § 20.075); see also ZRZ Realty Co. v.

Beneficial Fire & Cas. Ins. Co., 255 Or. App. 525, 554 (2013) ("The lodestar method

that the trial court used is a commonly applied and permissible approach for

determining the reasonableness of a fee award ....").



Page 4 - OPINION AND ORDER
I.    Attorney Fees

      Here, the court finds factors (a)-(f) of ORS 20.075(1) support the award of

attorney fees. The unreasonableness of plaintiffs claims is shown in the dismissal

with prejudice of plaintiffs claim under the anti-SLAPP statute.           Additionally,

plaintiff filed various motions that were unnecessary, which required defendant's

attorney to spend time researching each motion and document to determine in a

response was necessary. An award of attorney fees in this situation would not deter

others from asserting claims with merit.      It would, however, deter those from

asserting meritless claims during a divorce. Additionally, defendant was not served

until June 2018, which was a year after the initial complaint was filed.

      Under Or. Rev. Stat. § 20.075(2), the Court finds factors (a), (c), (d), and (g),

the "lodestar" factors, support the amount of attorney fees. Defendant seeks $13,760

in attorney fees and $699.22 in costs for the work performed by Kristen Tranetzki,

an attorney with Angeli Law Group LLC in Portland, and Ursula Lalovic, a research

and writing attorney at the same firm.

A.    Subsection (a): Reasonableness of Time and Labor

      The hours exp-anded by defendant's attorney and Ms. Lalovic is reasonable

based on a review of the invoices and case law. The court in Biggar found the

expenditure of 36.9 hours on a motion to strike unreasonable and lowered the number

of hours to 20. Id. at 2. The court also lowered the number of hours performed on a

reply down from 10.4 hours to 6. Id.




Page 5 - OPINION AND ORDER
      Here, defendant's attorney only spent 13.5 hours drafting the Special Motion

to Strike. Additionally, defendant's attorney and Ms. Lalovic spent 11.6 hours on

analyzing and responding to plaintiffs multiple filings and 4.8 responding to

plaintiffs objections to the F&R. Additionally, defendant's attorney and Ms. Lalovic

spent a total of 19.2 hours on the present Motion for Attorney Fees and declaration.

Defendants are entitled to reasonable attorney fees for hours spent on preparing the

fee claim. See Kfiai v. County of Los Angeles, 730 Fed. Appx. 408, 411 (9th Cir. 2018).

The Court finds that number hours expended on the fee motion and declaration is

reasonable.

B.    Subsection (c) and (g): Fee customarily charged and experience of attorneys

      This Court uses the Oregon State Bar ("OSB") Economic Survey ("OSB

Survey") as a benchmark to compare an attorney's billing rate with others in the same

locality. Biggar at 3. The most recent survey was performed in 2017. OSB 2017

Economic Survey.1

      The median hourly rate for an attorney in Portland, in private practice, and

with 13-15 years of experience is $300; the mean hourly rate is $288. OSB Survey at

39. Ms. Tranetzki hourly rate is $300/hour. Ms. Tranetzki gave defendant a lowered

rate due to the free speech issues implicated in this case. Her rates typically range

from $300 to $450/hour.      After a review of Ms. Tranetzki's credentials and the

prevailing rates in Portland, the Court finds that $300/hour is reasonable.




       1   https://www.osbar.org/_docs/resources/Econsurveys/17EconomicSurvey .pdf


Page 6 - OPINION AND ORDER
      Ms. Lalovic's hourly rate is $250/hour.     Ms. Lalovic has been licensed to

practice law in California since 2001 and Oregon since 2017. She has practiced law

full time for six years.   The mean hourly rate for an attorney with 4-6 years is

$249/hour, and the median is $250/hour. Thus, the Court finds the $250/hour rate is

reasonable.

C.    Subsection (d): The amount involved in the controversy and the results obtained

      Plaintiff filed suit seeking damages of $500,000. Defendant achieved an early,

expedited dismissal with prejudice of plaintiffs claim. The fact weighs in favor of

finding the attorney fees as reasonable.

IL    Costs

      Under Or. Rev. Stat. § 31.152(3), defendant seeks reasonable costs. In the

amount of $699.22. The costs were associated with fees and costs of research on

Westlaw. The Court find $699.22 reasonable.

                                   CONCLUSION

      For the reasons stated above, Defendant's Motion for Attorney Fees (doc. 88)

is GRANTED.     Defendant Annalisa Ball is awarded attorney fees in the amount of

$13,760 and costs in the amount of $G99.22.

      IT IS SO ORDERED.
                       ~

                       a~~°7
      Dated this /~day of ~emimr-2020.



                                    ~Uult14A-
                                    ANNAIKEN
                             United States District Judge




Page 7 - OPINION AND ORDER
